The State has filed a motion for rehearing, insisting that bill of exception No. 6 is insufficient in that the answer of the witness is not stated and copies bill No. 7 in the motion. This was not the bill we held sufficient, but it was bill No. 6, which complained of the comment of the court on the weight to be given the testimony of the witness Lyons. Lyons had testified that he went to the home of appellant to see if he could find any of the articles stolen out of the burglarized house; that he searched the house and did not find anything they were looking for. After the witness had so testified, bill No. 6 shows that when the State started to cross-examine this witness the court remarked: "All this cross-examination could have been eliminated upon objection by the State, because the testimony is immaterial."
(Defendant): "We reserve an exception to the remark of the court." The defendant then desired to prove similar testimony to that of Lyons by Detective Martin — to prove by Martin that defendant had none of the stolen goods at his house. The court refused to permit him to prove these facts by Martin and sustained an objection to his testimony. Defendant then proceeds in the bill to state that he objected to the remarks of the court as being upon the weight to be given the testimony; and, as the remarks of the court were calculated to and would cause the jury to give no weight to the testimony of Detective Lyons that he searched appellant's house and found none of the stolen goods in appellant's possession, we held this bill presented error and are still of that opinion, and the question is sufficiently presented in the bill to authorize us to review the action of the court.
The motion for rehearing is overruled.
Overruled.